Citation Nr: 0707370	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-17 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for chronic cervical 
strain, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain certain evidentiary and procedural 
development.  Following the completion of the requested 
actions, the case was returned to the Board for further 
review. 

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

Upon return of the case to the Board, the veteran was advised 
by letter, dated in January 2007, that the Veterans Law Judge 
who had conducted his videoconference hearing before the 
Board in November 2005 was no longer employed by the Board.  
In addition, the veteran was therein offered the opportunity 
to appear for another Board hearing before a Veterans Law 
Judge who would directly participate in the consideration of 
his appeal.  Received in February 2007 was the veteran's 
response, in which he requested that he be afforded a 
videoconference hearing before a Veterans Law Judge at the 
RO.  Remand is therefore required to facilitate the conduct 
of another hearing.  

Accordingly, this matter is REMANDED for the following 
action:

The veteran is to be afforded a 
videoconference hearing  before the Board 
at the RO in connection with his request 
therefor.  Once the hearing has been 
completed, the case should be returned to 
the Board for further appellate 
consideration.  

The veteran-appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



